Citation Nr: 0432920	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right elbow fracture.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lung damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran's mother and step father




ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1985.  The appellant is the veteran's mother and his 
custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
to compensation under 38 U.S.C.A. § 1151.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence shows that the veteran suffers from severe 
residuals of a traumatic brain injury.  He has been 
incompetent for VA purposes since November 1988.

The appellant contends, on behalf of the veteran, that he 
incurred a right elbow fracture as a result of inadequate 
care during his stay in a VA extended care facility, and that 
he incurred lung damage as a result of prolonged respiratory 
intubation following surgery at VAMC Asheville.

Regarding the claim for compensation for a right elbow 
fracture, the appellant specifically contends that her 
instructions regarding the procedures and equipment required 
to transfer the veteran were not followed.  While the record 
includes a discharge summary for the period of the veteran's 
stay at the VA extended care facility, the summary does not 
contain specific detail regarding either these instructions, 
or what type of equipment and procedures were being followed 
when the veteran incurred his right elbow fracture.  No other 
records, to include incident reports, pertaining to the 
period of his stay at the extended care facility are 
currently available.  Further efforts are needed to obtain a 
complete set of all clinical records regarding that period of 
care, including but not limited to all records documenting 
the veteran's August 16, 2001 elbow fracture during bed to 
wheelchair transfer, to include all incident reports.

In addition, further development is required to determine if 
the appropriate standard of care was adhered to during and 
following the veteran's gall bladder surgery in September 
2001.  In this respect, the claims folder does not include 
all records of the veteran's care during Asheville VAMC 
hospitalization.  The majority of the records are respiratory 
care notes.  While these contain vital information regarding 
his treatment, a complete file of all treatment notes will be 
necessary for the resolution of this claim.  Daily progress 
notes provided by the veteran's mother are contained in the 
claims folder, but they too are incomplete and the RO has not 
utilized them in the preparation of a statement of the case 
or supplemental statement of the case. 

A review of the available evidence of record indicates that 
the veteran's "code status" was known by VA to include a 
"do not resuscitate" (DNR) order.  On September 5, 2001 the 
veteran's mother was informed via telephone that the veteran 
required surgery for gall bladder removal.  She orally 
consented to the procedure after being provided an 
explanation of the attendant risks involved and the expected 
results.  Following surgery the veteran was extubated on 
September 7, 2001.  

Notably, however, approximately 24 hours later the veteran 
was re-intubated in response to increased work of breathing 
and oxygen requirements.  Hence, further development is 
required to determine if the September 8, 2001 re-intubation 
met the standard of care appropriate for the time and 
circumstances in light of the apparent limited consent given 
by the appellant.  The Board specifically notes that it does 
not appear that the veteran's mother specifically consented 
to the post operative 
re-intubation procedure.  While VA records indicate that the 
DNR was suspended for the gall bladder surgery, and was 
reinstated and noted in the record on September 22, 2001, the 
appellant argues that the consent was limited and that 
reintubating the veteran was not authorized.  

There is, of course, a fundamental conflict of interest in 
securing a medical opinion from the VA facility where the 
surgery was performed or from the surgeon who performed the 
procedure.  At a minimum, there is an appearance of 
impropriety that should be avoided.  Accordingly, an opinion 
from a facility not involved in the veteran's treatment is in 
order.

Therefore, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the appellant of the 
specific evidence needed to substantiate 
each of the claims presented.  The letter 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) notify her of the information 
and evidence that VA will seek to 
provide; (3) notify her of the 
information and evidence the claimant is 
expected to provide; and (4) request that 
she provide all pertinent evidence in her 
possession that has yet to be submitted 
to VA.  The appellant should be notified 
that she has one-year to submit pertinent 
evidence needed to substantiate her 
claims.  The date of mailing the 
appellant notice of the VCAA begins the 
one-year period.

2.  The RO must obtain for inclusion in 
the claims folder a complete set of 
clinical records pertaining to the 
veteran's period of hospitalization at 
the VA Medical Center extended care 
facility in Asheville, North Carolina, 
from July 11, to August 22, 2001.  The RO 
should also obtain a complete set of 
clinical records pertaining to the 
veteran's care at VAMC Asheville after 
transfer from the extended care facility.  
Efforts to obtain these Federal records 
must continue until they are either 
obtained, or until the RO concludes in 
writing that such records do not exist 
and that continued efforts to obtain them 
would be futile. 

3.  After completion of the foregoing the 
RO should forward the claims file to a 
board certified VA geriatric care 
specialist who has not treated the 
veteran, and who is not affiliated with 
VA Medical Center, Ashville, North 
Carolina.  Following the specialist's 
review of all of the evidence of record, 
he/she should opine whether it is at 
least as likely as not that the veteran's 
right elbow fracture was due to an event 
that was not reasonably foreseeable.  The 
examiner must also opine whether it is at 
least as likely as not that the right 
elbow fracture is a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or other fault 
on the part of VA.  A complete rationale 
must be offered for all opinions 
proffered. 

4.  The RO should then forward the claims 
file to a board certified VA respiratory 
care specialist who has not treated the 
veteran, and who is not affiliated with 
VA Medical Center, Ashville, North 
Carolina.  Following the specialist's 
review of all of the evidence of record, 
he/she should opine whether it is at 
least as likely as not that the veteran's 
adult respiratory distress syndrome is 
due to an event that was not reasonably 
foreseeable.  The examiner must also 
opine whether it is at least as likely as 
not that the adult respiratory distress 
syndrome is a result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or other fault on the part 
of VA.  In responding to these questions 
the examiner should discuss the 
appropriate standard of care and 
treatment responses in a situation, such 
as this, in which a patient undergoing 
surgery has a valid DNR that apparently 
was reinstituted following the surgery.  
This discussion must address the 
appropriateness of the September 8, 2001 
re-intubation of the veteran, and whether 
the reintubation was within the limited 
scope of the oral consent provided on 
September 5, 2001.  If consultation with 
and securing an opinion from a medical 
ethicist is necessary, to include 
contacting professionals at the VA 
National Center for Medical Ethics in 
White River Junction, Vermont, such a 
consultation is authorized.  A complete 
rationale must be offered for all 
opinions proffered.

5.  Lastly, the RO must issue a new 
rating decision and readjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a right elbow fracture and lung damage, 
based all of the evidence of record and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

